60 N.Y.2d 768 (1983)
Corrine M. Ayton, Appellant,
v.
Joan P. Bean, as Dean of Nursing of Long Island University, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 20, 1983.
Decided October 20, 1983.
Paul Traub and Robert P. Roberts for appellant.
John J. Walsh and Ralph M. Cursio for respondents.
Chief Judge COOKE and Judges JASEN, JONES, MEYER, SIMONS and KAYE concur; Judge WACHTLER taking no part.
*769MEMORANDUM.
The order of the Appellate Division, dismissing the proceeding, should be affirmed, with costs.
*770While the Appellate Division in reversing Special Term reached the merits of the appeal, we affirm the order of the Appellate Division solely upon the ground that Special Term lacked jurisdiction to grant petitioner the relief requested in view of the absence from the record of any proof of service commencing the article 78 proceeding.
Order affirmed, with costs, in a memorandum.